internal_revenue_service number release date index number ------------------------------------- ---------------------------------------------------- ---------------------------- --------------------- -------------------------- --------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- -------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-136473-16 date date legend decedent son date date date date trust trustee grandson grandson granddaughter county court state statute state dear ---------------- -------------------- -------------------------------------------------- ---------------------------- --------------------------- -------------------- ---------------------------- --------------------------------------------------- ---------------------------------------- -------------------------- --------------------- ------------------------------ ----------------------------------------------------------- ---------------------------------------------- -------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed reformation and modification of trust the facts and representations submitted are summarized as follows plr-136473-16 decedent executed trust on date a date that is prior to date the laws of state apply to trust article third paragraph 4b of trust provides in relevant part that after the death of decedent and decedent’s wife the trustee is to continue to hold the assets of trust for the benefit of decedent’s son son and son’s children during the lifetime of son the trustee in its sole discretion may accumulate or distribute the net_income at any time and from time to time the trustee may elect to distribute income to a class of beneficiaries composed of son and son’s children the distributions of income may be made in amounts which are unequal or disproportionate the trustee may invade the principal to provide for the care comfort support maintenance or education of any one or more of the class of beneficiaries article third paragraph 4c provides in relevant part that upon the death of son the assets of trust are to be divided into separate trusts equal in number to the surviving children of son until each child reaches the age of years at which time the trustee shall distribute to such child one-half of the principal of the trust for such child and upon reaching age the balance including any undistributed_income article third paragraph provides in relevant part that after the death of son and prior to the final distribution of any of the separate trusts described in paragraph 4c in the event of the death of any of the children of son leaving issue surviving the trust applicable to such deceased child is to terminate and be distributed to the descendants of such child in equal shares article third paragraph provides in relevant part that in the event of the death of the last survivor of decedent’s wife son son’s children and the descendants of a deceased child of son any trust or trusts then being held are to terminate and the trustee is to distribute the assets thereof to and among such persons as shall then constitute decedent’s heirs at law article sixth provides in relevant part that at any time decedent will have the right to alter amend or revoke all or any part or parts of trust as specified by a written instrument executed by decedent and delivered to the trustee before decedent’s death on date a date that is prior to date trust was amended to name trustee as the corporate trustee of trust it is represented that decedent died prior to date and trust became irrevocable upon decedent’s death it is also represented that no person has contributed any assets to trust since date and there have been no additions actual or constructive to trust since date at the present time decedent’s wife is deceased son is still alive son has three children grandson grandson and granddaughter grandson and plr-136473-16 grandson have children granddaughter died on date survived by three children trustee represents that decedent intended that any share of a predeceased child of son be distributed to the predeceased child’s descendants this intent is demonstrated in the language of article third paragraph which provides that after the death of son in the event of the death of any child of son leaving issue surviving the proceeds of that trust are to be distributed to the descendants of the deceased child however article third paragraph 4c as currently drafted provides that upon the death of son the assets of trust are to be divided into separate trusts equal in number to the surviving children of son this means that upon son’s death the assets of trust are to be divided into shares for grandson and grandson but that there will be no share for granddaughter or granddaughter’s children since granddaughter predeceased son the trustee represents that the inclusion of the word surviving appears to be a scrivener’s error in order to correct this scrivener’s error trustee has petitioned county court to reform the provisions of trust on date county court reformed article third paragraph 4c by removing the word surviving from the paragraph county court’s order is conditioned on a favorable private_letter_ruling by the internal_revenue_service you have requested the following rulings the proposed reformation by county court will not cause trust to lose its gst exempt status under sec_2601 of the internal_revenue_code or result in any gst tax_liability to any beneficiary or trust the proposed reformation by county court will not result in any gift_tax liability to any beneficiaries under sec_2501 the proposed reformation by county court will not result in any estate_tax liability to any beneficiaries under sec_2001 law and analysis ruling sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date provided no additions actual or constructive were made to the trust after that date plr-136473-16 sec_26_2601-1 provides that the gst tax does not apply to any generation-skipping_transfer under a will or other revocable_trust executed before date provided that the document in existence on date is not amended at any time after date in any respect which results in the creation of or an increase in the amount of a generation-skipping_transfer and the decedent dies before date this paragraph also provides that the rules contained in sec_26_2601-1 apply to any will or revocable_trust within the scope of this paragraph sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that plr-136473-16 the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides that a court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor's intention if it is proved by clear_and_convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law whether in expression or inducement thus courts in state will reform a_trust when it can be shown by clear_and_convincing evidence that provisions were inserted or omitted because of a mutual or unilateral mistake and that as written the instrument does not truly reflect the settlor's desires and intention at the time of execution and delivery in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that decedent intended that any share of a predeceased child of son be distributed to the predeceased child’s descendants this intent was not carried out in the trust agreement due to scrivener's error as discussed above the judicial action involves bona_fide issues and the reformation based on scrivener's error is consistent with applicable state law that would be applied by the highest court of state accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus we rule that the proposed reformation will not cause trust to lose its gst exempt status under sec_2601 or result in any gst tax_liability to any beneficiary or trust ruling sec_2 and sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or plr-136473-16 the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2041 provides that to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides in relevant part that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-136473-16 sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in order for sec_2036 and sec_2038 to apply the decedent must have made a transfer of property of any interest therein except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that decedent intended that any share of a predeceased child of son be distributed to the predeceased child’s descendants this intent was not carried out in the trust agreement due to scrivener's error the proposed reformation does not constitute an exercise by decedent of any right to an interest in trust or control_over trust property the purpose of the proposed reformation is to correct the scrivener’s error not to alter or modify the trust instrument accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus we rule that the proposed reformation will not result in any gift_tax liability to any beneficiaries under sec_2501 we also rule that the proposed reformation will not result in any estate_tax liability to any of the beneficiaries under sec_2001 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives plr-136473-16 except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow _________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
